PER CURIAM.
We grant appellant’s petition seeking a belated appeal of the sentence imposed upon revocation of probation in Case No. 90-141-CF. On the merits, the state correctly concedes that the trial court erred in failing to grant appellant credit on this sentence for time served on the incarcerative sentence imposed in Case No. 89-446. See Tripp v. State, 622 So.2d 941 (Fla.1993). Accordingly, we REVERSE and REMAND for resentenc-ing in conformance with Tripp.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.